Title: To James Madison from Samuel Carswell, 28 January 1811
From: Carswell, Samuel
To: Madison, James


Dear sir,Philada. Jany. 28th. 1811
I last had the pleasure to address you in March 1810, since which time I have had nothing interesting to communicate. I beg leave to congratulate you, on the decision of the US Bank question, as it is so favorable to the future welfare of this Country, & is another triumph of American Virtue, over British corruption & intrigue. It must be obvious to every one, who has the least knowledge of that Bank & is not wilfully blind, that it has always been under the influence of those who are inimical to the Republican principles of this Government—that it has been partial in the distribution of its favors & more disposed to withold, than to bestow them, on such persons, as were active to diffuse those principles. An Institution that can receive into it’s bosom, a friend & fellow conspirator of Burr, & in favor of which, another notorious traitor, openly & impudently appears, cannot, in it’s operation be friendly to this Republic.
I am glad, since the majority opposed to it, was so small, that the decision took place early enough to prevent the effect, which the uncommon exertions of it’s friends here, might have had. They had two public meetings in this place last week. One, of the Merchants: The other, of the Mechanics. At those meetings many appeared & approved of their object, who hitherto stood in the Republican ranks, some through ignorance, some thro apostacy, but more from motives of fear. This last reason, is a strong argument, in favor of it’s dissolution. No institution, capable of extending it’s influence so greatly, as the US Bank was & of establishing that influence, by so powerful a motive, as a sense of dependence in those connected with it, should be suffered to exist in this Country. If we must have monied institutions, Congress cannot use too much care to render them harmless; that the people may enjoy the benefits arising from them, without having their independence shackled & this can be effected in no other way, than by preventing any one, from having a superiority to the rest, in point of privelege & power. It is to the advantage which the US Bank possessed in this respect, that the distress of our Citizens ought to be attributed, & not to a great scarcity of money, for the defered 6 ⅌ Ct. Stock cannot be had under 104 & the 3 ⅌ Ct. Stock is from 62½ to 65. It is true, the Bank paid on the first of the Month, $1.700.000 Dolls. on Acct. of Government, but that did not throw much money into circulation, as $1.100.000, was due to her. It is, her almost unbounded influence, then that has occasioned the great cry of distress, you have heard.
I understand that Doctor Bache will be removed from the Office of Surveyor of this Port. In prospect of such an event, I take the liberty, to submit to your consideration for that Office, William J. Duane. You are, doubtless, acquainted with his public character; with his integrity & correctness as a politician & the ability with which he discharged his Duty, as a Representative of this District, in our Legislature. I believe, his private character, stands equally fair, at least, I have never heard any thing alleged against it. I do not know any person, better calculated, to fill that Office & as he is Brother-in-Law to the Doctor, it will be keeping the Office in the family. With Sentiments of Respect I have the honor to be Your Obdt. Hble. Sert.
Saml Carswell
